     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 1 of 10 Page ID #:456



1      LAW OFFICES OF BRIAN SILBER, P.A.
       Brian Silber (Pro Hac Vice)
2      916 South Andrews Avenue
       Fort Lauderdale, FL 33316
3      Telephone: (954) 462-3636
       Email: silberlaw@gmail.com
4

5      THE LENTZ LAW FIRM, P.C.
       Jacek W. Lentz (State Bar No. 213198)
6      9171 Wilshire Blvd., Suite 500
       Beverly Hills, CA 90210
7      Telephone: (213) 250 - 9200
       Facsimile: (888) 571 – 5591
8      Email: jwl@lentzlawfirm.com
9      Attorneys for Movants
       Tenants 1 - 4
10

11
                                  UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
       UNITED STATES OF AMERICA,                           Case No. 21-CR-00106-MCS
15
                                    Plaintiff,             REPLY BY TENANTS 1 – 4 TO
16                                                         GOVERNMENT’S OPPOSITION TO
              v.                                           MOTION FOR RETURN OF
17                                                         PROPERTY
18                                                         [Rule 41(g) Fed. Rules Crim. Proc.]
19     U.S. PRIVATE VAULTS INC.,
       California Corporate Number C3405297,               Date: June 7, 2021
20                                                         Time: 3:00 p.m.
                                    Defendant.
21
                                                           Hon. Mark C. Scarsi
22

23

24            TENANTS 1 – 4 (“movants” or “tenants”) hereby respond to the Plaintiff’s
25     United States of America (the “government”) Opposition to Motion for Return of
26     Property, as follows:
27

28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -1-                                  S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 2 of 10 Page ID #:457



1                                                    I.
2                       MEMORANDUM OF POINTS AND AUTHORITIES
3
              A.      This Presiding Criminal Court Has Unquestioned Jurisdiction Over
4                     the Seized Property And Is the Best Court to Order the Return of the
                      Property to the Movants.
5

6
              Because a motion for return of property under Fed. Rule of Crim. Proc. 41(g) is
7
       specifically authorized by the rules of federal criminal procedure, the criminal court
8
       presiding over the property has clear and undisputed jurisdiction. Jurisdiction exists
9
       because the property whose return is being sought has been seized pursuant to a search
10
       warrant that led to the indictment of criminal defendants in this case, and only in this
11
       case. The question of the search warrant and the seized property is in front of this
12
       Court only.
13
              Rule 41(g) simply permits “[a] person aggrieved by an unlawful search and
14
       seizure of property or by the deprivation of property may move for the property’s
15
       return. The motion must be filed in the district where the property was seized. The
16
       court must receive evidence on any factual issue necessary to decide the motion. If it
17
       grants the motion, the court must return the property to the movant, but may impose
18
       reasonable conditions to protect access to the property and its use in later
19
       proceedings.” Rule 41(g) (emphasis added).
20
              The rule requires a mere motion filed by a person who is aggrieved by the
21
       seizure of his/her property but who does not have to be a party to the criminal
22
       proceedings.
23
              Contrary to the government’s assertions, a court presiding over a criminal case
24
       has jurisdiction to dispose of property seized in the case, regardless whether an
25
       alternative forum or availability of a civil action exists:
26

27

28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -2-                                S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 3 of 10 Page ID #:458



1                    Property which is seized in a criminal proceeding either by
2                    search warrant or subpoena may be ultimately disposed of
                     by the court in that proceeding or in a subsequent civil
3                    action. It makes for an economy of judicial effort to have
4                    the matter disposed of in the criminal proceeding by the
                     judge that tried the case . . . Third, the Government argues
5                    that adequate civil remedies exist for appellant's relief. That
6                    is true. He could also bring a civil action, but, as we just
                     noted, that neither discharges the district court's duties
7                    nor disturbs its jurisdiction. United States v. Wilson
8                    (1976) 176 U.S. App. D.C. 321 [540 F.2d 1100, 1104]
                     (citing In Re Brenner, 6 F.2d 425, 426-27 (2d. Cir. 1925))
9                    (emphasis added).
10

11            The government may not by its action or inaction destroy this Court’s inherent

12     jurisdiction over the seized property. In United States v. Martinson (9th Cir. 1987) 809

13     F.2d 1364, a case cited by the government in opposition, the court ruled:

14
                     When a citizen has invoked the jurisdiction of a court by
15                   moving for return of his property, we do not think that the
16                   government should be able to destroy jurisdiction by its own
                     conduct. The government should not at one stroke be able to
17                   deprive the citizen of a remedy and render powerless the
18                   court that could grant the remedy. Our decision in United
                     States v. Palmer, 565 F.2d 1063 (9th Cir. 1977), is
19                   instructive. In Palmer, after the defendant was convicted of
20                   bank robbery, the government attempted to retain money
                     seized prior to trial apparently to return it to the bank. We
21
                     held that it could not.
22
                     While we wholeheartedly approve the proposition that
23
                     victims of crime should have compensation from the
24                   criminal, we feel that even at the cost of judicial time it is
                     preferable to accomplish this end through traditional judicial
25
                     procedures rather than to leave it to the police, state or
26                   federal, to find non-judicial ways and means by which to
                     secure compensation from the criminal. Accordingly, we
27
                     reject any claim of the United States to possession of the
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -3-                                S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 4 of 10 Page ID #:459



1                    money                  for            such             purpose.
2
                     Id. at 1064-65.
3

4                    If we were to allow the government to moot a motion for
                     return of property by giving the property away or destroying
5                    it, we would be encouraging precisely the sort of unilateral
6                    nonjudicial conduct condemned in Palmer. Martinson at
                     1368-1369.
7

8             “It is the historic purpose of equity to secure complete justice. The courts will be
9      alert to adjust their remedies so as to grant the necessary relief.” Martinson at 1367
10     (citing EEOC v. General Telephone Co., 599 F.2d 322, 334 (9th Cir. 1979), aff'd 446
11     U.S. 318, 64 L. Ed. 2d 319, 100 S. Ct. 1698 (1980); see also Schaefer v. Gunzburg,
12     246 F.2d 11, 16 n.2 (9th Cir. 1957) (equity court should give final relief demanded by
13     circumstances of the case) (quoting Tayloe v. Merchants' Fire Ins. Co., 50 U.S. 390,
14     405, 13 L. Ed. 187 (1850)), cert. denied, 355 U.S. 831 (1957)).
15

16            B.     Movants’ Motion For Return of Property Should Not Be Treated As
                     Civil Complaints Because Here There Is A Pending Criminal Case,
17                   i.e., the Instant One.
18

19            Movants are not required to file separate equitable civil actions because there is

20     another available forum.

21            In support of its claim that Rule 41(g) relief must be filed as a separate action

22     and served pursuant to Rule 4(i) of the Fed. Rules of Civ. Proc. the government

23     mistakenly relies on the following cases:

24
                     •   U.S. v. Martinson, 809 F.2d 1364 (9th Cir. 1987)
25
                     •   U.S. v. Ibrahim, 522 F.3d 1003 (9th Cir. 2008)
26                   •   U.S. v. Ritchie, 342 F.3d 903 (9th Cir. 2003)
27
                     •   Cromwell v. U.S., 2013 WL323261 (NDCA 2013)
                     •   Tucker v. U.S., 2014 WL7506803 (CDCA 2014)
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -4-                                   S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 5 of 10 Page ID #:460



1                    • In Re $958,921, 2013 WL 3490743 (CDCA 2013)
2

3             The foregoing cases are factually and procedurally distinct and are inapplicable

4      here because there is an open criminal case for movants to file their motion in - the

5      instant one. In every single case cited by the government for the proposition that the

6      movants should be required to file separate civil actions, no criminal proceedings

7      were taking place in any matter. Every case cited by the government was either

8      closed or a criminal case was nonexistent. In one instance, the movant filed for relief a

9      full five (5) years after his case had closed. In those instances, it made perfect rational

10     sense to require Rule 4(i) service because filing for relief under conditions where the

11     government has no reason to know that it is a defendant in a legal proceeding is

12     tantamount to filing a new action.

13            The government has every right to fair notice so it can defend itself. However,

14     when one is a party in an open case, especially when that party is the case initiating

15     plaintiff (as the government is here), due process does not require Rule 4(i) service.

16     Instead, due process requires a lower standard of service as enumerated in Rule

17     5(a)(1)(D), FRCP. Unlike a claim brought out of the blue in a case that has been

18     closed for five years, tenants filed for relief in an active, open case, where the

19     government is the case initiating plaintiff, and wherein the government is actively

20     receiving service of court orders, notices, and other filings, and is fully apprised and

21     aware that at any moment something may be filed in its case.

22            When the government is notified by the cm/ecf system that something new has

23     been filed, a half a dozen employees at the U.S. Attorney’s Office (“USAO”) or more

24     get a copy. Moreover, USAO has long established internal methods for receiving

25     service in paper format via U.S. Mail. In the instant case, Tenants’ motions were

26     served on counsel for the government in triplicate - via email, via cm/ecf, and in paper

27

28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -5-                                    S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 6 of 10 Page ID #:461



1      format using the U.S. Mail. Consequently, the government’s claim of inadequate
2      service lacks merit.
3              The government should not be permitted to feign a lack of notice because it was
4      given Rule 5 service instead of Rule 4(i) service under the conditions of this particular
5      motion. Doing so would perpetuate the irreparable harm the government is causing
6      every day as it continues to unlawfully deprive tenants of their property without
7      probable cause or due process of law.
8              As mentioned above, to adopt the government’s theory, this Court would
9      necessarily have to ignore the plain language of Rule 41(g), which defines the
10     procedural vehicle for relief as a mere “motion”. This is a name given to Rule 41(g)
11     relief by the United States Congress, not the undersigned attorneys.
12             While there are circumstances where filing a “stand alone” action is necessary
13     because no other action is pending, filing a Rule 41(g) motion as a stand-alone is not
14     mandatory. There are many cases where relief was granted to movants who filed in a
15     criminal case, such as the movant in Ritchie where the unindicted girlfriend of a
16     criminal defendant filed for Rule 41(g) relief in the defendant’s criminal case. While
17     she was denied by the trial court for reasons unrelated to the analysis here, the 9TH
18     Circuit later sided with her and reversed and remanded the trial court’s ruling. Ritchie,
19     342 F.3d 903.
20             The government cites a Ninth Circuit case United States v. Ibrahim, 522 F.3d
21     1003, 1007 (9th Cir. 2008), for the proposition that the District Court may properly treat
22     Rule 41(g) motion as a civil complaint. On page 5, line 26 of its opposition, the
23     government actually states – (“Because there were no criminal proceedings pending
24     at the time of the filing, the District Court properly treated the motion as a civil
25     complaint governed by the Federal Rules of Civil Procedure”) (emphasis added). This
26     citation undermines and destroys the very proposition the government is attempting to
27     make.
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -6-                                      S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 7 of 10 Page ID #:462



1

2             C.     This Court’s Jurisdiction Is Not Limited to Actions Where the
                     Government Seeks Forfeiture of Property; The Rules of Criminal
3                    Forfeiture Are Irrelevant and Inapplicable To Tenants’ Motions;
                     There Is No Probable Cause to Justify Continued Deprivation.
4

5
              The government argues that the return of movants’ property would be premature
6
       if they were seeking return of property that is the subject of a criminal forfeiture in the
7
       instant case. However, this argument fails for two reasons.
8
              First, the Court should completely disregard hypothetical arguments about
9
       hypothetical facts that are not before the Court. Since the government has already
10
       conceded that it is not going to forfeit the contents of any seized box and since no
11
       forfeiture action is pending against tenants’ property, any procedural argument about
12
       criminal forfeiture is completely irrelevant.
13
              Second, the government’s argument further fails because there is no probable
14
       cause to justify the continued deprivation of tenants’ property. To justify continued
15
       deprivation of property pending the outcome of a criminal forfeiture count in an
16
       indictment, there must be probable cause. Since there is no probable cause, the
17
       government’s hypothetical argument fails even if it were real. As the government
18
       clearly stated, the Grand Jury did not find probable cause for forfeiture of the contents
19
       of any box.
20

21
              D.     No Legitimate Interest Is Being Served If Movants Are Forced To
22                   File Their Rule 41(g) Motions As Separate Civil Actions.
23

24                   The remedy proposed by the Mayo court and by the
25                   government, a separate civil action, is inadequate in light of
                     the time and expense involved, particularly where the
26                   court considering the motion already has jurisdiction over the
27                   matter. Cf. United States v. Wilson, 176 U.S. App. D.C. 321,
                     540 F.2d 1100, 1104 (D.C. Cir. 1976) (existence of civil
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -7-                                   S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 8 of 10 Page ID #:463



1                    remedies does not eliminate the court's duty and jurisdiction
2                    to return property after the government's need for its
                     ends). Once a court of equity has asserted jurisdiction over a
3                    motion to return property, it maintains its jurisdiction as long
4                    as necessary to provide an adequate remedy to the movant.
5                    Martinson at 1368.
6

7             Since this Court already has jurisdiction over the seizure that resulted in the
8      taking of tenants’ property, it also has jurisdiction to order the government to return
9      that same property. Not to mention, the filing fees to initiate 1,000 individual new
10     lawsuits, as the government argues should be filed, would costs innocent claimants in
11     excess of $400,000 in filing fees just to initiate the actions ($350 filing fee + $52
12     administrative fee X 1,000 boxes at USPV). Filing 1,000 individual lawsuits would
13     also burden the courts unnecessarily.
14

15

16
              E.     There Is No Legal or Good Faith Basis for the Government to Oppose
17                   Tenants’ Motion Seeking Relief from this Court, Especially Tenant-3
                     (whose property has already been approved for return).
18

19            The government seized tenants’ property pursuant to an inventory search
20     conducted in the instant case that is before this Court and which this Court has active,
21     open jurisdiction over. The government has conceded that it is not forfeiting any of the
22     contents of the seized boxes, which necessarily includes the Subject Property named in
23     Tenants’ motions. See government’s Motion in Opposition, Doc. No. 27, Page 2,
24     Lines 17-19. There is also no reason why the government would need to retain any of
25     this property for evidentiary purposes in its case and in any event, such a reason for
26     continued deprivation has not been plead by the government in its motion. Wilson at
27     1104 (See footnote 5) (“once an item of property is no longer pertinent to a criminal
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -8-                                   S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
     Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 9 of 10 Page ID #:464



1      prosecution, the item may be returned on application to the same criminal court.”)
2      Tenants’ Rule 41(g) motion is their application to this Court for return of their seized
3      property.
4             As such, there is no legal or good faith basis for the government to continue to
5      deprive tenants of their or oppose their motion seeking relief from this Court. Because
6      the instant criminal case is pending, tenants correctly filed for relief herein. It makes
7      absolutely no sense to file anywhere else. In the absence of probable cause or any
8      intention of using the property as evidence in their case, the government unlawfully
9      opposed return of Tenants’ property in violation of the 4th, 5th, and 14th Amendments to
10     the United States Constitution. Their opposition and continued deprivation only serves
11     to double down on their ongoing callous disregard for the property and due process
12     rights of the innocent people whose lives they are adversely affecting.
13            In the same vein, the government should be barred from using Rule 4(i) as an
14     excuse to delay return of Tenants’ property. The reality is that the government’s
15     counsel, who made an appearance in this case upon initiation of the action, has already
16     received actual service of the full contents of tenants’ motion and all exhibits to which
17     they are entitled. Nothing they are entitled to has been withheld from them. Rule 4(i)
18     service would not give the government any more notice than it already has. Equally,
19     Rule 5 service does not prejudice the government in any manner and would not impair
20     their ability to respond or defend themselves herein. The only net effect of requiring
21     Rule 4(i) service would be to perpetuate the irreparable harm suffered by Tenants and
22     every other aggrieved party in this case by unnecessarily delaying relief for no
23     discernable benefit. For this reason, it would be inequitable, unjust, and
24     unconstitutional to grant the government’s motion in opposition.
25            The remedy for a deprivation of property is not an even longer deprivation of
26     property that is costlier, time consuming, and judicially inefficient when compared to a
27     simple motion. There is no need to open a new case or assign an additional judge and
28
       REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -9-                                   S408873.1
       PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
 Case 2:21-cr-00106-MCS Document 29 Filed 05/18/21 Page 10 of 10 Page ID #:465



1    all of her/his court staff to adjudicate something that can be resolved with a motion
2    before a judge who already has jurisdiction over the open pending matter from which
3    the seizure at issue arises.
4

5    DATED: May 17, 2021                                  Respectfully submitted,
6                                                         LAW OFFICES OF BRIAN SILBER
7

8                                                             /s/ Brian Silber
9                                                         By: _______________________________
                                                              Brian Silber
10                                                            Attorneys for Movants
                                                              Tenants 1 - 4
11

12
     DATED: May 17, 2021                                  Respectfully submitted,
13
                                                          THE LENTZ LAW FIRM, P.C
14

15
                                                              /s/ Jacek W. Lentz
16
                                                          By: _______________________________
17                                                            Jacek W. Lentz
                                                              Attorneys for Movants
18                                                            Tenants 1 - 4
19

20

21

22

23

24

25

26

27

28
     REPLY TO OPPOSITION TO MOTION FOR RETURN OF   -10-                                S408873.1
     PROPERTY RULE 41(G) FED. RULES CRIM. PROC.
